Case 1:19-cv-03556-RCL Document 12-1 Filed 01/28/20 Page 1 of 3

UNITED STATES DISTRICT COURT

FOR THE
DISTRICT OF COLUMBIA
Roy Wilmoth, Jr. et al., )
)
Plaintiffs )
)
V. ) Civil Action No. 1:19-cv-03556
)
)
ALEX M. AZAR, )
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Defendant. )
)

 

DECLARATION OF ANGELA K. ROACH

Pursuant to 28 U.S.C. § 1746, I, Angela K. Roach, declare under penalty of perjury under the

laws of the United States, that the following is true and correct:

1. Iam the Executive Director and an Administrative Appeals Judge at the Medicare
Operations Division (“MOD”) of the Departmental Appeals Board (“DAB”). The DAB
is a component of the United States Department of Health and Human Services (“HHS”),
Office of the Secretary.

2. This Declaration is based on personal knowledge and on documents maintained by MOD
in the ordinary course of its operations.

3. MOD supports the Medicare Appeals Council (Council), which provides the final
administrative review of claims filed by beneficiaries and health care providers and
suppliers for entitlement to Medicare and individual claims for Medicare coverage and

payment. As the Executive Director and an Administrative Appeals Judge, one of my
Case 1:19-cv-03556-RCL Document 12-1 Filed 01/28/20 Page 2 of 3

responsibilities is to compile and certify the administrative records for Council cases that
are appealed to federal district court.

. On January 6, 2020, the HHS Office of the General Counsel contacted my staff regarding
the timeframe for processing and certifying the administrative record underlying the
decisions in Docket Nos. M-19-1980, M-19-2032, M-19-2173, M-19-2179, M-19-1165,
M-19-1437, and M-19-2250. My staff explained to the Office of the General Counsel
attorney that, at present, the Council is facing an unprecedented number of appeals.

MOD is responsible for both processing the Council’s pending cases and preparing the
administrative record for each case that is appealed to federal court. As of December
2019, there were close to 18,000 cases pending before the Council. The number of
pending appeals represents a significant backlog of cases.

. The time it takes to prepare an administrative record for certification depends on our
current court records caseload as well as the size of the case. In each court records case,
the process involves scanning all pages of the record, obtaining a transcript of the
hearing, page-numbering the record, creating an index, reviewing the record, and
certifying the final record.

. Presently, the time needed to prepare the administrative record is based on our staff and
resources, the size of the case, and the competing priorities of MOD. Requests for
certified copies of an administrative record are processed in the order that they are
received, and we are currently certifying records in a number of other cases.

. Due to the current workload of MOD, the other court records requests, and the size of this
case, we estimate that the administrative record will be available on approximately March

13, 2020.
Case 1:19-cv-03556-RCL Document 12-1 Filed 01/28/20 Page 3 of 3

8. As my staff explained to the HHS Office of the General Counsel, given the MOD’s
limited resources and competing priorities, we cannot presently dedicate more time or
staff to preparing administrative records in appeals such as the above-captioned case, or

otherwise expedite the process for certifying the administrative record in this case.

Date: JAN 22 2020

Angela. Roach J

Administrative Appeals Judge
Medicare Operations Division
